Case: 19-10249       Document: 00515051177         Page: 1     Date Filed: 07/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                     No. 19-10249                            FILED
                                   Summary Calendar                      July 26, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JOE GARY RIVAS, JR.,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:02-CR-42-1


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Joe Gary Rivas, Jr., federal prisoner # 00278-180 and proceeding pro se,
is serving a sentence of life imprisonment, imposed following his conviction of
conspiring to import five kilograms or more of cocaine and 1,000 kilograms or
more of marihuana, in violation of 21 U.S.C. § 963. In the matter that gives
rise to this appeal, Rivas filed a successive motion for a reduction in his




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 19-10249     Document: 00515051177     Page: 2   Date Filed: 07/26/2019


                                  No. 19-10249

sentence, pursuant to 18 U.S.C. § 3582(c)(2) and based on Amendment 782 to
the Sentencing Guidelines. The district court denied the motion.
      Rivas contends he was eligible for a sentence reduction based on
Amendment 782 because the amendment reduced his base offense level.
      The denial of a § 3582(c)(2) motion is reviewed for an abuse of discretion.
United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011). Generally, we
review de novo whether a district court has authority to reduce a sentence
pursuant to § 3582(c)(2). See United States v. Jones, 596 F.3d 273, 276 (5th
Cir. 2010).
      At his original sentencing, Rivas’ total offense level was 39, with a
criminal history category VI, resulting in a Guidelines sentencing range of 360
months to life imprisonment. Although Amendment 782 reduced Rivas’ base
offense level from 38 to 36, and in turn reduced his total offense level to 37, it
did not lower his sentencing range; it remains 360 months to life
imprisonment, as Rivas acknowledges in his brief. Because Amendment 782
did not have the effect of lowering the applicable Guidelines sentencing range,
the district court was not authorized to reduce Rivas’ sentence.              See
§ 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B).
      AFFIRMED.




                                        2